                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

                                  :
DONALD RANDALL,                   :
                                  :    No. 18-cv-17638 (NLH)
                  Petitioner,     :
                                  :
                  v.              :    OPINION
                                  :
THE ATTORNEY GENERAL OF THE       :
STATE OF NEW JERSEY, et al.       :
                                  :
                  Respondents.    :
                                  :

APPEARANCE:
Donald Randall, No. 820259
East Jersey State Prison
Rahway, NJ 07065
     Petitioner Pro se

HILLMAN, District Judge

     Pro Se Petitioner Donald Randall, a prisoner presently

incarcerated at the East Jersey State Prison in Rahway, New

Jersey, files this Petition for Writ of Habeas corpus under 28

U.S.C. § 2254, to challenge a 2012 New Jersey state court

conviction.

     Local Civil Rule 81.2 provides:

          Unless prepared by counsel, petitions to this
          Court for a writ of habeas corpus . . . shall
          be in writing (legibly handwritten in ink or
          typewritten), signed by the petitioner or
          movant, on forms supplied by the Clerk.

L. Civ. R. 81.2(a).      Petitioner did not use the habeas form

supplied by the Clerk for § 2254 petitions, i.e., AO 241

(modified):DNJ-Habeas-008(Rev.01-2014).
     As a result, the Court will administratively terminate this

matter and require Petitioner to submit his Petition on the

correct form.   An appropriate order follows.



Dated: December 28, 2018               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
